 



EXECUTIVE LIFE INSURANCE AGREEMENT
     This AGREEMENT is made as of the ___day of                     , 200_, by
and between                                          (the “Executive”), GOODRICH
CORPORATION (the “Company”), a New York corporation, and JPMORGAN CHASE BANK,
N.A. (formerly, Bank One Trust Company, N.A.) (the “Trustee”) as trustee of the
Amended And Restated Trust Under Non-Qualified Deferred Compensation Plans
Sponsored By Goodrich Corporation (formerly known as the “Trust under The
B.F.Goodrich Company Non-Qualified Benefit Security Plan”) (the “Trust”)
(collectively, the “Parties”).
RECITALS
     WHEREAS, the Executive and the Company have entered into a Split Dollar
Collateral Assignment Insurance Agreement dated May 1, 1998 (the “Split Dollar
Agreement”) pursuant to which the Executive owns a certain life insurance policy
listed in the Exhibit A attached hereto (the “Policy”), the Company holds an
Assignment dated May 1, 1998 (the “Assignment”) granting it specific interests
in the Policy, and the Trust holds a Sub-Assignment effective May 1, 1998
(“Sub-Assignment”) to the Assignment granting it specific interests in the
Policy (collectively, the “Split Dollar Program”);
     WHEREAS, the Company has determined that the Split Dollar Program no longer
meets the business purposes of the Company; and
     WHEREAS, the Parties desire to terminate the Split Dollar Program, release
their respective rights under the Split Dollar Agreement, the Assignment, and
the Sub-Assignment and enter into this Agreement.
     NOW, THEREFORE, in consideration of the promises and other valuable
consideration between the Parties (including continuation of the Executive’s
at-will employment) it is agreed as follows:
ARTICLE I
TERMINATION OF SPLIT DOLLAR PROGRAM
     The Split Dollar Program shall be terminated and all rights, benefits and
obligations derived from such instruments or any other documents (including any
related correspondence) by or of the Executive shall be cancelled.
Contemporaneous with the transfer contemplated under Article IV, the Assignment
held by the Company and the Sub-Assignment held by the Trust shall be released.
Each Party agrees to take such further action, do such other things and execute
such other written instruments as shall be necessary and proper to carry out the
termination of the Split Dollar Program and release of the Assignment and the
Sub-Assignment and transfer all rights of ownership of the Policy to the Trust.
     The Parties hereby acknowledge and agree that in the event of the death of
the insured under the Policy including at any time prior to the consummation of
the transfer of the Policy to the Trust as contemplated under this Agreement,
the Trust shall be entitled to receive the payment of any death benefit
otherwise paid or payable under the terms of the Policy.

 



--------------------------------------------------------------------------------



 



ARTICLE II
COMPANY OBLIGATIONS
     Subject to the terms and conditions of this Agreement, the Company shall
release the Assignment held by the Company.
ARTICLE III
TRUST’S OBLIGATIONS AND RIGHTS
     3.1 Subject to the terms and conditions of this Agreement, the Trust shall
release the Sub-Assignment held by the Trust.
     3.2 Subject to the terms and conditions of this Agreement and the terms of
the Trust, the Trust shall become the sole owner of the Policy and may exercise
all rights of ownership granted to the policyholder by the terms of the Policy,
including but not limited to the right to borrow against the Policy, the right
to assign its interest in the Policy, the right to change the beneficiary(ies)
of the Policy, the right to exercise settlement options and the right to
surrender or cancel the Policy.
ARTICLE IV
EXECUTIVE’S OBLIGATIONS
     Subject to the terms and conditions of this Agreement, the Executive shall
transfer all rights of ownership of the Policy, to the extent held by the
Executive, to the Trust.
ARTICLE V
AMENDMENT OR TERMINATION
     This Agreement shall not be modified, amended or terminated except by a
written agreement of the Company, the Executive, and the Trustee. This Agreement
and any amendment hereto shall inure to the benefit of and shall be binding upon
the heirs, personal representatives, successors and assigns of each party to
this Agreement.
ARTICLE VI
FURTHER PERFORMANCE
     6.1 Each of the Parties, for itself and its heirs, beneficiaries, personal
representatives, trustees, successors and assigns, agrees to take such further
action, do such other things, and execute such other writings as shall be
necessary and proper to carry out the terms and provisions of this Agreement.
     6.2 The Executive shall provide, to the extent within the possession of the
Executive, or shall take action to cause the issuing insurance company or other
appropriate party to provide, information as may be reasonably requested by the
Company, the Trust or their designated agents with respect to the Policy which
is necessary or desirable in order to permit the Company, the Trust or their
designated agents to verify the Company’s on-going obligation with respect to
this Agreement or to comply with any financial reporting, disclosure or other
obligations under applicable law.

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
     7.1 This Agreement shall be personal to the Executive and shall not be
construed to grant or imply any right of any employee or other executive of the
Company to enter into any similar arrangement.
     7.2 All notices required to be given shall be in writing and sent by
regular, overnight, certified or registered mail to the last known address of
the Party. Notice shall be deemed given within five business days after the
notice is provided to the delivery service for service.
     7.3 This Agreement shall be subject to and construed in accordance with the
laws of North Carolina; provided, that the conflicts of laws principles shall
not apply to the extent that they would operate to apply the laws of another
State or Commonwealth.
     IN WITNESS WHEREOF, the Parties have executed this Executive Life Insurance
Agreement as of the day and year first written above.

              EXECUTIVE   GOODRICH CORPORATION    
 
           
 
  By:        
 
           
 
           
 
  Its:        
 
           
 
                JPMORGAN CHASE BANK, N.A.
(formerly, Bank One Trust Company)
 
           
 
  By:        
 
           
 
           
 
  Its:        
 
           

- 3 -



--------------------------------------------------------------------------------



 



Exhibit A
LIFE INSURANCE POLICY



  Insured     Carrier     Policy Number  

